

115 S2386 IS: Veteran Peer Specialist Act of 2021
U.S. Senate
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2386IN THE SENATE OF THE UNITED STATESJuly 20, 2021Mr. Blumenthal (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the VA MISSION Act of 2018, to expand the peer specialist support program of the Department of Veterans Affairs to all medical centers of the Department, and for other purposes.1.Short titleThis Act may be cited as the Veteran Peer Specialist Act of 2021.2.Expansion of peer specialist support program of Department of Veterans Affairs(a)ExpansionSection 506 of the VA MISSION Act of 2018 (Public Law 115–182; 38 U.S.C. 1701 note) is amended—(1)by redesignating subsections (d) through (f) as subsections (e) through (g);(2)in subsection (b), in the subsection heading, by striking Timeframe and inserting Initial timeframe;(3)in subsection (c)—(A)in the subsection heading, by striking Selection and inserting Initial selection; and(B)in paragraph (1), in the matter preceding subparagraph (A), by striking The Secretary shall and inserting In establishing the program at initial locations, the Secretary shall;(4)by inserting after subsection (c) the following new subsection:(d)Timeframe for expansion of program; selection of additional locations(1)Timeframe for expansionThe Secretary shall make permanent and expand the program to additional medical centers of the Department as follows:(A)As of the date of the enactment of the Veteran Peer Specialist Act of 2021, at each medical center participating in the program on the day before such date of enactment.(B)During the five-year period following such date of enactment, at an additional 25 medical centers per year until the program is carried out at each medical center of the Department.(2)Selection of additional locationsIn selecting medical centers for the expansion of the program under paragraph (1)(B), until such time as each medical center of the Department is participating in the program by establishing not fewer than two peer specialists at the medical center, the Secretary shall prioritize medical centers in the following areas:(A)Rural areas and other areas that are underserved by the Department.(B)Areas that are not in close proximity to an active duty military installation.(C)Areas representing different geographic locations, such as census tracts established by the Bureau of the Census.;(5)in subsection (e), as redesignated by paragraph (1)—(A)in the subsection heading, by striking Gender-specific services and inserting Considerations for hiring peer specialists;(B)in the matter preceding paragraph (1), by striking location selected under subsection (c) and inserting medical center; and(C)by striking paragraph (2) and inserting the following new paragraphs: (2)female peer specialists are hired and made available to support female veterans who are treated at each medical center; and(3)to the extent practical, peer specialists are hired in demographic percentages that reflect the racial and ethnic demographic percentages of the overall veteran population.; and(6)by amending subsection (g), as redesignated by paragraph (1), to read as follows:(g)Reports(1)Periodic reports(A)In generalNot later than one year after the date of the enactment of the Veteran Peer Specialist Act of 2021, and annually thereafter for five years, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program, including the expansion of the program under subsection (d)(1).(B)ElementsEach report under subparagraph (A) shall include, with respect to the one-year period preceding the submission of the report, the following:(i)The findings and conclusions of the Secretary with respect to the program.(ii)An assessment of the benefits of the program to veterans and family members of veterans.(iii)An assessment of the effectiveness of peer specialists in engaging under subsection (f) with health care providers in the community and veterans served by such providers.(iv)The name and location of each medical center where new peer specialists were hired.(v)The number of new peer specialists hired at each medical center pursuant to this section and the total number of peer specialists within the Department hired pursuant to this section.(vi)An assessment of any barriers confronting the recruitment, training, or retention of peer specialists.(2)Final reportNot later than one year after the Secretary determines that the program is being carried out at each medical center of the Department, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report notifying such committees of that determination..(b)Authorization of appropriationsThere is authorized to be appropriated to carry out the amendments made by this section $5,000,000 for each of fiscal years 2022 through 2027.